Exhibit 10.1




SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




           THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of
this 20th day of December, 2012, by and between LIFETIME BRANDS, INC., a
Delaware corporation (the "Employer"), and RONALD SHIFTAN (the "Executive").
 


W I T N E S S E T H:
 
WHEREAS, Employer and Executive entered into an Amended and Restated Employment
Agreement dated as of August 10, 2009 (the “First Amended and Restated
Employment Agreement”);
 
WHEREAS, Employer and Executive entered into an Amendment of Amended and
Restated Employment Agreement dated as of November 9, 2010, amending the First
Amended and Restated Employment Agreement (the “November 9, 2010 Amendment); and
 
WHEREAS, Employer and Executive desire to further amend and restate the First
Amended and Restated Employment Agreement, as amended by the November 9, 2010
Amendment.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree that as of January 1, 2013 (the
“Effective Date”) the First Amended and Restated Employment Agreement, as
amended by the November 9, 2010 Amendment, is hereby amended and restated as
follows:


1. Employment and Duties


(a) General.  Effective as of the Effective Date, the Employer shall continue to
employ the Executive as the Vice Chairman and Chief Operating Officer of the
Employer, and the Executive agrees upon the terms and conditions herein set
forth to continue to be employed by the Employer.  In such capacity, the
Executive shall report directly to the Chief Executive Officer of the
Employer.  The Executive shall perform all of the duties normally accorded to
such position, as directed by the Employer.


(b) Services.  For so long as the Executive is employed by the Employer, the
Executive shall perform his duties faithfully and shall devote his full business
time, attention and energies to businesses of the Employer, and while employed,
shall not engage in any other business activity that is in conflict with his
duties and obligations to the Employer.


(c) No Other Employment.  During the Term, the Executive shall not, directly or
indirectly, render services to any other person or organization for which he
receives

 
 

--------------------------------------------------------------------------------

 

compensation; provided, however, that upon the receipt of the Board's prior
written approval to be granted in its sole discretion, which approval shall not
unreasonably be withheld, the Executive may accept an election to the board of
directors of no more than two other companies without being deemed to have
violated Section 1(b) hereof, provided that such activities do not otherwise
conflict with his duties and obligations to the Employer.  No such approval will
be required if the Executive seeks to perform services without direct
compensation therefore in connection with the management of personal investments
or in connection with the performance of charitable and civic activities,
provided that such activities do not contravene the provisions of Section 1(b)
and Section 5 thereof.


(d) Board Membership.  The Executive is currently Vice Chairman and a member of
the Board of Directors of the Employer.  The Employer shall recommend that
Executive be nominated for re-election to the Board and be re-elected Vice
Chairman of the Board annually during the Term.  Upon request by the Employer at
the end of the Term, or upon notice given by the Employer or Executive of the
intention not to extend the Term, the Executive shall resign his membership on
the Board of Directors and resign as Vice Chairman at the time he is no longer
employed by the Employer.


2. Term of Employment.  The term of the Executive's employment under this
Agreement (the "Term") shall commence on the Effective Date and continue until
December 31, 2015, unless his employment is sooner terminated pursuant to the
provisions of Section 4 hereof; provided, however, that commencing on December
31, 2015 and on each anniversary of that date thereafter, the Term shall be
extended for an additional one year period unless either party gives notice of
the intention not to extend the Term at least 180 days prior to December 31,
2015 or any such anniversary date in which case the Term shall terminate on
December 31, 2015 or such anniversary date, as the case may be.


3. Compensation and Other Benefits.  Subject to the provisions of this
Agreement, the Employer shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for all services
rendered hereunder:


(a) Salary.  As of the Effective Date, the Employer shall pay to the Executive a
base salary (the "Salary") at an annual rate of $650,000.  The Salary shall be
payable to the Executive in accordance with the normal payroll practices of the
Employer as are in effect from time to time.  For the avoidance of doubt, if for
any reason this Agreement is executed and delivered after the Effective Date,
the Salary payable to the Executive shall be retroactive to the Effective Date
and, in such event, on the first normal payroll date of the Employer following
the execution and delivery of this Agreement, the Employer shall pay to the
Executive that amount, if any, by which the aggregate amount of the Salary that
should have been paid to the Executive on all preceding normal payroll dates of
the Employer following January 1, 2013 exceeds the aggregate amount of the
salary that was paid to the Executive on all such dates.



 
 

--------------------------------------------------------------------------------

 

(b) Bonuses.  For the year ending December 31, 2012 and each year during the
Term, the Executive shall receive bonuses determined as follows:


(i)  
Bonuses for 2012.  For the year ending December 31, 2012, the Executive shall
receive bonuses determined as follows:



 
(A)
Annual Adjusted IBIT Performance Bonus.  The Compensation Committee of the Board
of Directors of the Employer (the “Compensation Committee”) prepared an Adjusted
IBIT Performance Bonus Table for 2012 (a copy of which is attached as Exhibit
A), which is similar to the 2011 Adjusted IBIT Performance Table which was
delivered to the Executive by the Compensation Committee (the “2012 Adjusted
IBIT Performance Bonus Table”) in that (a) the Adjusted IBIT to be achieved by
the Employer for the Executive to obtain 100% of the target bonus is based on
the annual budget for such year as prepared by the management of the Employer
and discussed by the management of the Employer with the Board of Directors of
the Employer and (b) the target bonus payable upon achieving 100% of the target
Adjusted IBIT for such year is 90% of the salary payable to the Executive for
such year.  Similarly, the threshold Adjusted IBIT for the year ending December
31, 2012 will be 50% of the target Adjusted IBIT for such year which, if
achieved, would entitle the Executive to receive 50% of the target bonus for
such year consistent with the 2012 Adjusted IBIT Performance Bonus
Table.  Similarly, the maximum Adjusted IBIT for such year is 150% of the target
Adjusted IBIT for such year which, if achieved, would entitle the Executive to
receive 150% of the target bonus for such year consistent with the 2012 Adjusted
IBIT Performance Bonus Table.



Notwithstanding anything to the contrary contained in this Agreement, the
Adjusted IBIT Performance Bonus for 2012 will be zero if the Adjusted IBIT
achieved by the Employer for such year is less than the threshold Adjusted IBIT
for such year, and in no event will the Adjusted IBIT Performance Bonus for such
year be more than the maximum target bonus for such year even if the Adjusted
IBIT achieved by the Employer for such year exceeds the maximum Adjusted IBIT
for such year.


The Employer shall pay in the year commencing January 1, 2013 to the Executive
the Adjusted IBIT Performance Bonus earned by the Executive for the year ending
December 31, 2012 within ten days of the Employer filing with the Securities and
Exchange Commission its Annual Report on Form 10-K for such year; provided,
however if the date established by the Internal Revenue

 
 

--------------------------------------------------------------------------------

 

Service (the “IRS Payment Date”) by which such payment must be made in order for
the Employer to deduct the amount of the Adjusted IBIT Performance Bonus for
such year is earlier, the Employer shall pay, (y) if the Employer can determine
such amount by the IRS Payment Date, such amount prior to the IRS Payment date
or (z) if the Employer cannot determine such amount by the IRS Payment Date, 90%
of the Employer’s good faith estimate of such amount by the IRS Payment Date and
the balance, if any, as soon thereafter as the Employer can determine such
amount. If, however, 90% of the Employer’s good faith estimate of such amount is
more than the Adjusted IBIT Performance Bonus for such year, the Executive shall
promptly return such excess to the Employer as soon as the Employer shall notify
the Executive of the amount of such excess


The bonus payable by the employer to the Executive pursuant to this clause (A)
shall be awarded under and subject to the terms of the Employer’s 2000 Incentive
Bonus Compensation Plan (the “Plan”); provided, however, if the Employer shall
determine that such bonus would not qualify under the terms of the Plan, the
Employer shall use its best efforts to amend the Plan so that such bonus would
qualify under the terms of the Plan provided further, however, if the Employer
is unable to so amend the Plan, the Employer shall enter into another financial
arrangement with the Executive to provide the Executive with the same economic
benefit, on an after-tax basis, as the Executive would have received if such
bonuses had qualified under the terms of the Plan


 
(B)
Annual Individual Goal Bonus.  For the year ending December 31, 2012, the
Executive shall be entitled to receive an Annual Individual Goal Bonus equal to
10% of his Salary for such year based on meeting the individual measurable
objectives for such year set by the Chief Executive Officer of the Employer and
monitored by the Compensation Committee of the Board of Directors.  If the
Executive meets at least 50% of such objectives, he shall be entitled to an
Annual Individual Goal Bonus for such year equal to 5% of his Salary for such
year.  If the Executive meets less than 50% of such objectives, he shall not be
entitled to receive any Annual Individual Goal Bonus for such year.



(ii)  
Bonuses for 2013 and Years Thereafter  For each year during the Term commencing
with the year ending December 31, 2013, the Employer shall pay to the Executive
bonuses determined as follows:




 
 

--------------------------------------------------------------------------------

 

 
(A)
Annual Adjusted IBIT Performance Bonus.  The Compensation Committee will prepare
an Adjusted IBIT Performance Bonus Table for such year which shall be similar to
the 2012 Adjusted IBIT Performance Table in that (a) the Adjusted IBIT to be
achieved by the Employer for the Executive to obtain 100% of the target bonus
will be based on the annual budget for such year as prepared by the management
of the Employer and discussed by the management of the Employer with the Board
of Directors of the Employer and (b) the target bonus payable upon achieving
100% of the target Adjusted IBIT for such year will be 90% of the Salary payable
to the Executive for such year.  Similarly, the threshold Adjusted IBIT for such
year will be 50% of the target Adjusted IBIT for such year which, if achieved,
would entitle the Executive to receive 50% of the target bonus for such year
consistent with the Adjusted IBIT Performance Bonus Table for such
year.  However, the maximum Adjusted IBIT for such year will be 200% of the
target Adjusted IBIT for such year which, if achieved, would entitle the
Executive to receive 200% of the Salary payable to the Executive for such year
consistent with the Adjusted IBIT Performance Bonus Table for such year.



Notwithstanding anything to the contrary contained in this Agreement, the
Adjusted IBIT Performance Bonus for any such year will be zero if the Adjusted
IBIT achieved by the Employer for such year is less than the threshold Adjusted
IBIT for such year, and in no event will the Adjusted IBIT Performance Bonus for
such year be more than the maximum target bonus for such year even if the
Adjusted IBIT achieved by the Employer for such year exceeds the maximum
Adjusted IBIT for such year.


The Employer shall pay in the immediate following year to the Executive the
Adjusted IBIT Performance Bonus earned by the Executive for such preceding year
within ten days of the Employer filing with the Securities and Exchange
Commission its Annual Report on Form 10-K for such preceding year; provided,
however if the date established by the Internal Revenue Service (the “IRS
Payment Date”) by which such payment must be made in order for the Employer to
deduct the amount of the Adjusted IBIT Performance Bonus for such year is
earlier, the Employer shall pay, (y) if the Employer can determine such amount
by the IRS Payment Date, such amount prior to the IRS Payment date or (z) if the
Employer cannot determine such amount by the IRS Payment Date, 90% of the
Employer’s good faith estimate of such amount by the IRS Payment Date and the
balance, if any, as soon thereafter as the Employer can determine such amount.
If, however, 90% of the Employer’s good faith estimate of such amount is more
than the Adjusted IBIT Performance Bonus for such year, the Executive shall
promptly return such excess to the Employer as soon as the Employer shall notify
the Executive of the amount of such excess



 
 

--------------------------------------------------------------------------------

 

The bonuses payable by the employer to the Executive pursuant to this clause (B)
shall be awarded under and subject to the terms of the Employer’s 2000 Incentive
Bonus Compensation Plan (the “Plan”); provided, however, if the Employer shall
determine that such bonuses would not qualify under the terms of the Plan., the
Employer shall use its best efforts to amend the Plan so that such bonuses would
qualify under the terms of the Plan; provided further, however, if the Employer
is unable to so amend the Plan, the Employer shall enter into another financial
arrangement with the Executive to provide the Executive with the same economic
benefit, on an after-tax basis, as the Executive would have received if such
bonuses had qualified under the terms of the Plan


 
(B)
Annual Individual Goal Bonus.  For each year during the Agreement, commencing
with the year ending December 31, 2013, the Executive shall be entitled to
receive an Annual Individual Goal Bonus equal to 15% of his Salary for such year
based on meeting the individual measurable objectives for such year set by the
Chief Executive Officer of the Employer and monitored by the Compensation
Committee of the Board of Directors.  If the Executive meets at least 50% of
such objectives, he shall be entitled to an Annual Individual Goal Bonus for
such year equal to 7.5% of his Salary for such year.  If the Executive meets
less than 50% of such objectives, he shall not be entitled to receive any Annual
Individual Goal Bonus for such year.



(iii)  
For purposes of this Agreement, the term “Adjusted IBIT“, as it applies to any
particular year, means that amount for such year equal to the Employer’s Income
Before Income Taxes, as determined by the Employer’s independent auditors, using
generally accepted accounting principals, and reported in the Employer’s
Consolidated Statements of Operations in its Annual Report on Form 10-K for such
year filed with the Securities and Exchange Commission, subject to such
adjustments as are set forth in the Adjusted IBIT Performance Bonus Table for
such year.



(iv)  
If the Executive’s employment is terminated (w) by the Employer for any reason
other than Cause, (x) by the Executive for Good Reason, (y) by the Employer or
the Executive due to the Executive’s Disability or (z) by reason of the
Executive’s death, the Annual Adjusted IBIT Performance Bonus and the Annual
Individual Goal Bonus payable to the Executive or his estate, as the case may
be, accrued to the date of termination of the Executive’s employment shall be
that amount equal to (1) the sum of (A) the amount of the Annual Adjusted IBIT
Performance Bonus for such year that would have been payable to the Executive if
the Executive’s employment had not been terminated


 
 

--------------------------------------------------------------------------------

 

during the year, determined in the manner set forth in Section 3(b), plus (B)
the amount of the Annual Individual Goal Bonus for such year that would have
been payable to the Executive if the Executive’s employment had not been
terminated during the year, determined in good faith by the Chief Executive
Officer of the Employer, times (2) a fraction the numerator of which is the
number of months elapsed during the year up to and including the month of
termination of the Executive’s employment and the denominator of which is 12.


The Executive shall be entitled to participate in any other annual bonus plan
maintained by the Employer for its senior executives on such terms and
conditions as may be determined from time to time by the Compensation Committee
of the Board of Directors of the Employer.


(c) Option Grants.  The Employer shall grant effective January 2, 2013, an
option to the Executive to purchase 100,000 shares of the Employer’s common
stock (the "Stock") pursuant to the Employer’s 2000 Long-Term Incentive Plan, as
it may be amended from time to time, equal to the closing price of the common
stock on January 2, 2013. Twenty percent (20%) of the options shall vest and
become exercisable on December 31, 2013, and the balance shall vest and become
exercisable in four equal semi-annual installments thereafter commencing on June
30, 2014 and on each December 31 and June 30 thereafter until such options shall
be fully vested on December 31, 2015.  Such options shall be subject to earlier
vesting as provided elsewhere in this Agreement.  The options shall be
exercisable to the extent vested and whether or not the Executive shall be an
employee of the Employer at the time of exercise, but shall not be exercisable
more than five (5) years from the date of grant (January 2, 2018) on which date
any such options that shall not have been exercised and shall remain outstanding
shall terminate.


(d) Expenses.


(i)  The Employer shall promptly reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive in connection with his
employment hereunder upon submission of appropriate documentation or receipts in
accordance with the policies and procedures of the Employer as in effect from
time to time.


(ii) The Employer agrees to reimburse, upon submission of appropriate
documentation in accordance with the policies and procedures of the Employer as
in effect from time to time, the Executive in full for services paid by the
Executive, or pay directly, upon submission by the Executive to the Corporation
of statements for services payable by the Executive, rendered by any person or
persons of the Executive’s choice that the Executive retains to advise the
Executive with regard to legal, financial, investment and/or tax advice, and the
drafting of wills and trusts in connection with estate planning; provided
however such reimbursement or payment shall not in the aggregate exceed fifteen
thousand dollars ($15,000) during any calendar year beginning with the calendar
year 2013.



 
 

--------------------------------------------------------------------------------

 

(e) Pension, Welfare and Fringe Benefits.  During the Term, the Executive shall
be eligible to participate in the pension, medical, disability and life
insurance plans applicable to senior executives of the Employer generally in
accordance with the terms of such plans as in effect from time to time.  The
foregoing shall not be construed to limit the ability of the Employer or any of
its affiliates to amend, modify or terminate any such benefit plans, policies or
programs at any time and from time to time.


(f)  Life Insurance.  The Employer shall reimburse, upon submission of
appropriate documentation in accordance with the policies and procedures of the
Employer as in effect from time to time, the Executive for the first $60,000 of
total premiums per year with respect to a life insurance policy on the life of
the Executive which policy shall be purchased by Executive and owned by the
Executive and the benefits of which shall be payable to the Executive's
beneficiaries.


(g) Vacation.  During each year of the Term the Executive shall be eligible for
thirty (30) days paid vacation, in accordance with the policies periodically
established by the Board for similarly situated senior executives of the
Employer.


(h) Automobile Use.  During the Term Employer shall provide the Executive with
an Audi A8L or similar vehicle and reimbursement of expenses incurred in
connection therewith.


4. Termination of Employment.  Subject to the notice and other provisions of
this Section 4, the Employer shall have the right to terminate the Executive's
employment hereunder, and the Executive shall have the right to resign, at any
time for any reason or for no stated reason.


(a)  
Termination for Cause; Resignation Without Good Reason.

 
       (i) If, prior to the expiration of the Term, the Executive's employment
is terminated by the Employer for “Cause” (as defined below) or if the Executive
resigns from his employment hereunder other than for “Good Reason” (as defined
below),  the Executive shall be entitled to the following amounts only:  (A)
payment of his Salary accrued up to and including the date of termination or
resignation of his employment, (B) payment in lieu of any accrued but unused
vacation time, and (C) payment of any unreimbursed expenses (collectively, the
"Accrued Obligations").  Except to the extent required by the terms of the
programs described in Section 3(e) or applicable law, the Executive shall have
no further right under this Agreement or otherwise to receive any other
compensation or to participate in any other plan, program or arrangement after
such termination or resignation of employment.  Notwithstanding anything to the
contrary in this Agreement, the Executive shall be entitled to exercise any then
outstanding stock options granted to the Executive that shall have vested on or
prior to such termination or resignation of employment.


       (ii) "Cause" means (i) the Executive is convicted of a felony involving
moral turpitude or (ii) the Executive is guilty of willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
resulting, in either case, in material economic harm to the Employer.



 
 

--------------------------------------------------------------------------------

 

       (iii) “Good Reason” means the occurrence of any of the following without
the Executive’s prior written consent:  (a) a reduction in the Executive’s
salary unless such reduction is in connection with a company-wide reduction in
officers’ salaries; (b) a material diminution in the Executive’s duties, or the
assignment to the Executive of duties materially inconsistent with his
authority, responsibilities and reporting requirements as set forth in Section 1
of this Agreement; (c) the failure of the Board or a nominating committee
thereof to nominate the Executive for election to the Board or as Vice-Chairman
of the Board and Chief Operating Officer, (d) the Employer, the Board or any
person controlling the Employer requires the Executive to relocate his principal
place of employment to a location other than New York, New Jersey or Connecticut
unless such relocation is temporary or the result of exigent circumstances; or
(e) the failure of the Employer to obtain the assumption in writing of its
obligations to perform this Agreement by any successor to all or substantially
all of the business or assets of the Employer not later than the effective date
of such transaction; or (f) a material breach of this Agreement by the
Employer.  In the event that Executive elects to terminate the Agreement for
Good Reason, he shall notify the Employer in writing of the grounds for such
termination within thirty (30) days of the commencement of such condition and
the Employer shall have twenty (20)  days from receipt of such notice to cure
such condition.


       (iv) Termination of the Executive's employment for Cause shall be
communicated by delivery to the Executive of a written notice from the Employer
stating that the Executive will be terminated for Cause, specifying the
particulars thereof and the effective date of such termination; provided,
however, that no such written notice shall be effective unless the cure period
specified in Section 4(a)(ii)(B) or (C) (if applicable) has expired without the
Executive having corrected the event or events subject to cure.  The date of a
resignation by the Executive without Good Reason shall be the date specified in
a written notice of resignation from the Executive to the Employer; provided,
however, that the Executive shall provide at least 30 days’ advance written
notice of resignation without Good Reason.


(b)  
Involuntary Termination.



       (i) If, prior to the expiration of the Term, the Executive’s employment
is terminated (w) by the Employer for any reason other than Cause, (x) by the
Executive for Good Reason, (y) by the Employer or the Executive due to the
Executive’s Disability or (z) by reason of the Executive’s death (such a
resignation or termination being hereinafter referred to as an "Involuntary
Termination"), the Executive shall be entitled to payment of the Accrued
Obligations.  In addition, in the event of the Executive's Involuntary
Termination, the Employer shall, conditioned upon the Executive's execution of a
customary release of all claims against the Employer and its officers,
directors, shareholders and affiliates, if any, in a form prescribed by the
Employer, pay to the Executive as severance (the “Involuntary Termination
Severance Payments”) the following amounts:



 
 

--------------------------------------------------------------------------------

 

 
(x) 3.0 times the Salary,
(y) 3.0 times the average of the sum of (A) the Annual Adjusted IBIT Performance
bonus and (B) the Annual Individual Goal Bonus paid by the Employer to the
Executive, with respect to each of the two immediately preceding years, and

 
(z) the Annual Adjusted IBIT Performance Bonus accrued to the date of
Termination calculated in accordance with Section 3(b).

 
The Employer shall pay to the Executive (1) the amounts referred to in clauses
(x) and (y) in cash, in a lump sum within 30 days of such termination and (2)
the amount referred to in clause (z) within 10 days of the Employer filing with
the Securities and Exchange Commission its Annual Report on Form 10-K for the
year in which such termination occurs.; provided, however if the date
established by the Internal Revenue Service (the “IRS Payment Date”) by which
such payment must be made in order for the Employer to deduct the amount of the
Adjusted IBIT Performance Bonus for such year is earlier, the Employer shall
pay, (i) if the Employer can determine such amount by the IRS Payment Date, such
amount prior to the IRS Payment date or (ii) if the Employer cannot determine
such amount by the IRS Payment Date, 90% of the Employer’s good faith estimate
of such amount by the IRS Payment Date and the balance, if any, as soon
thereafter as the Employer can determine such amount.  If, however, 90% of the
Employer’s good faith estimate of such amount is more than the Adjusted IBIT
Performance Bonus for such year, the Executive shall promptly return such excess
to the Employer as soon as the Employer shall notify the Executive of the amount
of such excess.  In addition, in the event of the Executive’s Involuntary
Termination, all of the Executive’s then-outstanding stock options shall be
immediately vested and exercisable.


       (ii) In the event of the Executive's Involuntary Termination, the
Executive shall continue to participate on the same terms and conditions as are
in effect immediately prior to such termination or resignation and at the
Employer’s expense in the Employer's health and medical plans and any other
benefits provided to the Executive pursuant to Section 3(e) above at the time of
such Involuntary Termination until the end of the Term or until the Executive
obtains other employment, whichever occurs first.  Anything herein to the
contrary notwithstanding, the Employer shall have no obligation to continue to
maintain any plan, program or level of benefits solely as a result of this
Agreement.


       (iii) The date of termination of employment without Cause shall be the
date specified in a written notice of termination to the Executive.  The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Employer, provided, however, that no such
written notice shall be effective unless the cure period specified in Section
4(a)(iii) (if applicable) above has expired without the Employer having
corrected the event or events subject to cure.



 
 

--------------------------------------------------------------------------------

 

(c)  
Involuntary Termination in Connection with Certain Changes in Control.



If, prior to the expiration of the Term, the Employer undergoes a "Change in
Control" (as defined below), and either (x) the Executive's employment is
thereafter terminated under circumstances that would constitute an Involuntary
Termination or (y) the Executive undergoes an Involuntary Termination and within
90 days of the Involuntary Termination, the Employer executes a definitive
agreement to enter into a transaction the consummation of which would result in
a "Change in Control" and such transaction is actually consummated, all of the
Executive’s then-outstanding stock options shall be immediately vested and
exercisable and the Executive shall be entitled to payment of the Accrued
Obligations and, conditioned upon his execution of a customary release of all
claims against the Employer, successor, officers, directors, employees and its
affiliates, if any, in a form prescribed by the Employer, the Severance
Payments.  In addition, the Executive shall be entitled to the continuation of
benefits in accordance with the terms of Section 3(e).  The Employer shall make
the payments and provide the benefits to be paid and provided under this
Agreement; provided, however, if all or any portion of the payments and benefits
provided under this Agreement, either alone or together with other payments and
benefits which the Executive receives or is then entitled to receive from the
Employer or otherwise, would constitute a “parachute payment” within the meaning
of Section 280G of the Code (or a similar or successor provision), the Employer
shall reduce such payments hereunder and such other payments to the extent
necessary so that (A) no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code (or a similar or successor provision); and,
(B) by reason of such reduction, the net after-tax benefit to the Executive
shall exceed the net after-tax benefit if such reduction were not made.  The
determination of whether the payments shall be reduced as provided in this
Section 4(c) and the amount of such reduction shall be made at the Employer’s
expense by a public accounting firm retained by the Employer at the time the
calculation is to be performed, the selection of which is agreed to by the
Executive, such agreement not to be unreasonably withheld (the “Accounting
Firm”).  The Accounting Firm shall provide its determination, together with
detailed supporting calculations and documentation to the Employer and the
Executive within twenty (20) business days of the payment of the initial
installment of the Change in Control Severance Payment, or within such time as
is administratively practical.  The Executive may review these calculations for
a period of twenty days and may retain another accounting firm (at his own
expense) for such review and submit objections during such twenty-day review
period.
 
(i) "Change in Control" means (A) the consummation of a merger or consolidation
of the Employer with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity's issued shares or securities outstanding immediately after
such merger, consolidation or other reorganization is owned by persons who were
not shareholders of the Employer 180 days prior to such merger, consolidation or
other reorganization; (B) the sale, transfer or other disposition of all or
substantially all of the Employer’s assets; (C) a change in the composition of
the Board, as a result of which fewer than 50% of the incumbent directors are
directors who had been directors of the Employer on the date 24 months prior to
the date of the event that may constitute a Change in Control (for
 

 
 

--------------------------------------------------------------------------------

 

example, the current Board has eight directors, a change of five Directors shall
constitute a Change in Control); (D) any transaction as a result of which any
person is the "beneficial owner" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the "Exchange Act")), directly or indirectly,
of securities of the Employer representing at least 50% of the total voting
power represented by the Employer’s then outstanding voting securities (e.g.,
issued shares).  The term "person" shall have the same meaning as when used in
Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Employer or of any subsidiary of the Employer and (ii) a company owned directly
or indirectly by the shareholders of the Employer in substantially the same
proportions as their ownership of the ordinary shares of the Employer.
 
(d) Termination Due to Disability.  In the event of the Executive’s Disability
prior to the expiration of the Term, either the Employer or the Executive shall
be entitled to terminate Executive’s employment.  In the event that Executive
elects to terminate his employment due to disability, such termination
nevertheless shall be deemed to be an Involuntary Termination and the Executive
shall be entitled to payment of the Accrued Obligations, the Severance Payments
and any disability benefits that are provided under the terms of any plan,
program or arrangement referred to in Section 3(e) applicable to the Executive
at the time of his Disability.  In addition, in the event the Executive’s
employment is terminated due to Disability, all of the Executive’s
then-outstanding stock options shall be immediately vested and exercisable.


“Disability” shall mean any physical, mental, emotional, physiological or other
condition that restricts or threatens to restrict the Executive’s ability
substantially to perform his duties and responsibilities under this
Agreement.  Any dispute as to whether or not the Executive is disabled within
the meaning of the preceding sentence shall be resolved by a physician or other
health care professional selected in good faith by the Executive, and approved
by the Employer’s Board of Directors, which approval shall not be unreasonably
withheld, and the determination of such physician or other health care
professional shall be final and binding upon both the Executive and the
Employer.


(e)  Death.  Except as provided in Sections 4(b)(ii), 4(c)(ii) and this Section
4(e), no Salary or benefits shall be payable under this Agreement following the
date of the Executive's death prior to the expiration of the Term.  In the event
of the Executive's death, the Accrued Obligations and the Severance Payments
shall be paid to the Executive's Beneficiary within 30 days of such
termination.  The Executive's Beneficiary shall also be entitled to any death
benefits that are provided under the terms of any plan, program or arrangement
referred to in Section 3(e) applicable to the Executive at the time of
death.  In addition, in the event of the Executive’s death, all of the
Executive’s then-outstanding stock options shall be immediately vested and
exercisable.


(f)  Termination upon Expiration of Term.  If the Executive’s employment is
terminated by reason of the expiration of the Term, the Executive shall be
entitled to payment of the Accrued Obligations.  In addition, in such event, the
Employer shall, conditioned upon the Executive’s execution of a customary
release of all claims against the Employer and its officers, directors,
shareholders and affiliates, if any, in a form prescribed by the Employer, pay
to the Executive as severance (the “Term Expiration Severance Payment”) that
amount equal to:



 
 

--------------------------------------------------------------------------------

 

 
(y)
1.0 times the Salary, plus

 
(z)
the average of the sum of (A) the Annual Adjusted IBIT Performance Bonus and (B)
the Annual Individual Goal Bonus paid by the Employer to the Executive, with
respect to the year ending on the date on which the Executive’s employment is
terminated by reason of the expiration of the Term and each of the two
immediately preceding years.



The Employer shall pay to the Executive such amount in cash, in a lump sum
within ten days of the Employer filing with the Securities and Exchange
Commission its Annual Report on Form 10-K for the year in which such termination
occurs; provided, however if the date established by the Internal Revenue
Service (the “IRS Payment Date”) by which such payment must be made in order for
the Employer to deduct the amount of the Adjusted IBIT Performance Bonus for
such year is earlier, the Employer shall pay, (i) if the Employer can determine
such amount by the IRS Payment Date, such amount prior to the IRS Payment date
or (ii) if the Employer cannot determine such amount by the IRS Payment Date,
90% of the Employer’s good faith estimate of such amount by the IRS Payment Date
and the balance, if any, as soon thereafter as the Employer can determine such
amount.  If, however, 90% of the Employer’s good faith estimate of such amount
is more than the Adjusted IBIT Performance Bonus for such year, the Executive
shall promptly return such excess to the Employer as soon as the Employer shall
notify the Executive of the amount of such excess.  In addition, in such event,
all of the Executive’s then outstanding stock options shall be immediately
vested and exercisable.


(g)  Beneficiary.  For purposes of this Agreement, "Beneficiary" shall mean the
person or persons designated in writing by the Executive to receive benefits
under a plan, program or arrangement or to receive the Severance Payments, if
any, in the event of the Executive's death, or, if no such person or persons are
designated by the Executive, the Executive's estate.  No Beneficiary designation
shall be effective unless it is in writing and received by the Employer prior to
the date of the Executive's death.


(h)  No Mitigation; No Offset.  In the event of any termination of his
employment hereunder, by the Employer without Cause or by the Executive for Good
Reason, the Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
provided to the Executive in any subsequent employment.


5. Protection of the Employer's Interests.


Restrictive Covenants; Injunctive Relief.  The Executive acknowledges and agrees
that (i) the principal business of the Employer is the design, importation and
distribution of a broad range of household cutlery, kitchenware, tabletop,
cutting boards, pantryware and bakeware products; (ii) he is one of the limited
number of persons who has developed, and will continue to develop, that
business; (iii) the business of the Employer is conducted throughout the United
States; (iv) his work for the Employer has included the identification and
solicitation of present and prospective suppliers and

 
 

--------------------------------------------------------------------------------

 

customers and the maintenance of supplier and customer relationships and
goodwill; (v) the suppliers and customers of the Employer are engaged in
supplying and purchasing various types of houseware products including cutlery,
kitchenware, tabletop, cutting boards, pantryware and bakeware products; (vi)
his work for the Employer has provided him, and will continue to provide him,
with confidential and proprietary information including customer and supplier
lists and marketing strategies; and (vii) the business of the Employer and the
potential for its continued success have been, and will continue to be,
dependent on unique personal skills of the Executive and his diligent efforts in
implementing those skills on behalf of the Employer and in this regard the
services to be provided by him are special, unique and
extraordinary.  Accordingly, in order to induce the Employer to enter into this
Agreement, the Executive covenants and agrees that:


(a) During the Term and for a period of five years thereafter (together, the
“Restricted Period”), the Executive shall not:


       (i) engage in the business of importing or distributing any cutlery,
kitchenware, tabletop, cutting boards, pantryware or bakeware products
whatsoever or any other houseware products related to or competitive with the
products distributed by the Employer or any of its subsidiaries or engage in any
other business engaged in by the Employer or any of its subsidiaries at the time
or at any time during the immediately preceding twelve-month period (the
“Prohibited Activity”) in the United States for his own account; (b) directly or
indirectly enter the employ of, or render any services to, any Person engaged in
any Prohibited Activity in the United States; (c) have an interest in any Person
engaged in any Prohibited Activity in the United States, directly or indirectly,
as an individual, partner, shareholder, officer, director, principal, agent,
employee, trustee, consultant or in any other relationship or capacity;
provided, however, that the Executive may own directly, or indirectly, solely as
an investment, securities of any Person which are traded on any national
securities exchange or in the over-the-counter market if the Executive (x) is
not a controlling Person of, or a member of a group that controls, the Person or
(y) does not directly or indirectly, own 5% or more of any class of securities
of the Person;
 

 
 

--------------------------------------------------------------------------------

 

       (ii) directly or indirectly hire, engage or retain any Person who at any
time within the immediately preceding two (2) year period was a supplier, client
or customer of the Employer or any of its subsidiaries, or directly or
indirectly solicit, entice or induce any Person to become, a supplier, client or
customer of any other Person engaged in any Prohibited Activity; or


       (iii) directly or indirectly hire, employ or retain any person who at any
time within the immediately preceding two (2) year period was an employee of the
Employer or any of its subsidiaries or directly or indirectly solicit, entice,
induce or encourage any such person to become employed by any other Person.


(b)  During the Restricted Period, the Executive shall keep secret and retain in
strictest confidence, and shall not use for the benefit of himself or any other
Person except in connection with the business and affairs of the Employer, all
confidential or proprietary information of the Employer and its subsidiaries,
including, without limitation, trade “know-how”, secrets, consultant contracts,
supplier lists, customer lists, pricing policies, cost information, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition plans, new personnel plans, methods of manufacture,
technical processes, designs and design projects and other business affairs of
the Employer and its subsidiaries learned by the Executive heretofore or during
the Term of this Agreement, and shall not disclose them to anyone outside the
Employer and its subsidiaries, either during or after his employment by the
Employer, except as required in the course of performing duties hereunder or
with the Employer’s express written consent; provided, however, that the
Executive shall not be bound by the restrictive obligations of this Section 5(b)
with respect to any matter that is or becomes publicly known through no act of
the Executive or that is permitted by Section 5(a).  All memoranda, reports,
notes, customer or supplier lists, correspondence, records and other documents
(and all copies ) made or compiled by the Executive, or made available to the
Executive, concerning the business of the Employer or any of  its subsidiaries
shall be the Employer’s property and shall be delivered to the Employer promptly
upon the termination of the Term.


(c) The Executive hereby acknowledges that the covenants of the Executive
contained in Sections 5(a) and (b) (the “Restrictive Covenants”) are reasonable
and valid in all respects and that the Employer is entering into this Agreement
in reliance, inter alia,  on his acknowledgment.  If the Executive breaches, or
threatens to commit a breach of, any of the Restrictive Covenants, the Employer
shall have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any breach or threatened breach will cause irreparable injury to the
Employer and that money damages will not provide an adequate remedy to the
Employer.  If any court determines that any of the Restrictive Covenants, or any
part is invalid or unenforceable, the remainder of the Restrictive Covenants
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions; and if any court construes any of the Restrictive
Covenants, or any part to be unenforceable because of the duration of the
provision, the scope of the restrictions, or the area covered thereby, the court
shall have the power to reduce the duration or area of the provision and, in its
reduced form, the provision shall then be enforceable and shall be enforced.



 
 

--------------------------------------------------------------------------------

 

(d) For purposes of this Section 5, the term “Person” shall mean an individual,
partnership, joint venture, corporation, trust, unincorporated association,
other business entity or government or department, agency or instrumentality
(whether domestic or foreign).


6. Indemnification; Insurance.


(a) The Employer agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Employer or is or was serving
at the request of the Employer as a director, officer, member, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, the Executive shall be
indemnified and held harmless by the Employer to the fullest extent legally
permitted or authorized by the Employer’s certificate of incorporation or bylaws
or resolutions of the Employer’s Board against all cost, expense, liability and
loss (including, without limitation, attorneys’ fees, judgments, fines, ERISA
excise taxes or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
he has ceased to be a director, member, employee or agent of the Employer or
other entity and shall inure to the benefit of the Executive’s heirs, executors
or administrators (the “Indemnified Claims”).  Provided that the Executive
provides the Employer with prompt notice of any such Proceeding or Indemnified
Claim, then the Employer shall advance to the Executive all reasonable attorneys
fees and expenses incurred by him in connection with a Proceeding or Indemnified
Claim within a reasonable time after submission of reasonable documentation of
such fees and expenses.   Such request shall include an undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled by law to be indemnified against such fees
and expenses.


(b) Participation by the Employer.  The Employer shall be entitled to
participate in any litigation or Proceeding relating to any Indemnified Claims,
and after notice from the Employer to the Executive, to assume the defense of
such litigation or Proceeding and Indemnified Claim with counsel of its choice
at its expense; provided, that such notice shall include an acknowledgment of
the Employer’s obligation to indemnify the Executive with respect to such
Proceeding and Indemnified Claim.


(c) Right to Settle.  The Employer shall have the right to settle any
litigation, proceeding or claim against the Executive exclusively for money
damages as, and to the extent, to which the Employer is liable for
indemnification as long as the Executive receives a release from all parties to
such litigation.  Notwithstanding the foregoing, neither the Employer nor the
Executive may settle or compromise any claim over the objection of the other
unless the settling party settles such claim at no cost to the other party and
obtains a full and unconditional release of the other party; provided, that the
consent to settlement or compromise shall not be unreasonably withheld.



 
 

--------------------------------------------------------------------------------

 

(d) The Employer shall furnish the Executive with coverage under the Employer's
customary director and officer indemnification arrangements in accordance with
the Employer’s by-laws and its D&O insurance policies, as in effect from time to
time for Executives or Directors at his level.


7. General Provisions.


(a) No Other Severance Benefits.  Except as specifically set forth in this
Agreement, the Executive covenants and agrees that he shall not be entitled to
any other form of severance benefits from the Employer, including, without
limitation, benefits otherwise payable under any of the Employer's regular
severance plans or policies, in the event his employment ends for any reason
and, except with respect to obligations of the Employer expressly provided for
herein, the Executive unconditionally releases the Employer and its subsidiaries
and affiliates, and their respective directors, officers, employees and
stockholders, or any of them, from any and all claims, liabilities or
obligations under any severance or termination arrangements of the Employer or
any of its subsidiaries or affiliates.


(b) Tax Withholding. Section 409A.  All amounts paid to Executive hereunder
shall be subject to all applicable federal, state and local wage
withholding.  This Agreement is intended to comply with the requirements of
Section 409A of the Code (“409A”) and shall in all respects be administered in
accordance with 409A.  The parties agree that if any payment or the provision of
any amount, benefit or entitlement hereunder at the time specified in this
Agreement would subject Executive to any additional tax or interest or penalties
under 409A and its implementing regulations or guidance, the payment or
provision of such amount, benefit or entitlement shall be postponed to the
earliest commencement date on which the payment or the provision of such amount,
benefit or entitlement could be made without incurring such additional tax,
interest or penalties (including delaying payment of any severance to the
earliest possible payment date which is consistent with 409A).  In addition, to
the extent that any regulations or guidance issued under 409A (after application
of the previous provision of this paragraph) would result in Executive being
subject to the payment of interest, penalties or any additional tax under 409A,
the Employer and Executive agree, to the extent reasonably possible, to amend
this Agreement in order to avoid the imposition of any such interest, penalties
or additional tax under 409A, which amendment shall be reasonably determined in
good faith by the Employer and Executive and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Employer of the applicable provision without violating the
provisions of 409A.  Notwithstanding anything in this Agreement to the contrary,
payments or distributions may only be made under this Agreement upon an event
and in a manner permitted by 409A or an applicable exemption.  All payments not
otherwise exempt from 409A which are to be made after a termination of
employment under this Agreement may only be made after a “separation from
service” under 409A.  In no event may Executive, directly or indirectly,
designate the calendar year of any payment hereunder.   All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of 409A, including, where

 
 

--------------------------------------------------------------------------------

 

applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.  If upon Executive's “separation from service” (within the meaning of
409A) from the Employer, Executive is then a “specified employee” (as defined by
and determined in accordance with 409A), then solely to the extent necessary to
comply with 409A and avoid the imposition of taxes under 409A, the Employer
shall defer payment of “nonqualified deferred compensation,” subject to 409A,
which is payable as a result of and would otherwise be paid within six (6)
months following such separation from service, until the earlier of (a) the
first business day of the seventh month after Executive’s separation from
service, or (b) ten (10) days after the Employer receives written notice of
Executive’s death.  All such delayed payments shall be paid in a lump sum
without accrual of interest.  To the extent permissible by law, each payment and
each installment described in this Agreement shall be considered a separate
payment from each other payment or installment for purposes of 409A.


(c) Notices.  Any notice hereunder by either party to the other shall be given
in writing by personal delivery, or certified mail, return receipt requested, or
(if to the Employer) by telex or facsimile, in any case delivered to the
applicable address set forth below:


      (i)  To the Employer:


Chief Executive Officer
Lifetime Brands, Inc.
1000 Stewart Avenue
Garden City, NY 11530-4814


     (ii)  To the Executive:


36 East River Road
Rumson, New Jersey 07760


or to such other persons or other addresses as either party may specify to the
other in writing.
 
(d) Representation by the Executive.  The Executive represents and warrants that
his entering into this Agreement does not, and that his performance under this
Agreement will not, violate the provisions of any agreement or instrument to
which the Executive is a party or any decree, judgment or order to which the
Executive is subject, and that this Agreement constitutes a valid and binding
obligation of the Executive in accordance with its terms.  Breach of this
representation will render all of the Employer's obligations under this
Agreement void ab initio.



 
 

--------------------------------------------------------------------------------

 

(e) Representation by the Employer.  The Employer represents that (i) the
execution of this Agreement and the provision of all benefits and grants
provided herein have been duly authorized by the Employer, including, where
necessary, by the Board and its Compensation Committee, (ii) to the best of its
knowledge, the execution, delivery and performance of this Agreement does not
violate any law, regulation, order, decree, agreement, plan or corporate
governance document of the Employer, and (iii) upon the execution and delivery
of this Agreement, it shall be the valid and binding obligation of the Employer
enforceable in accordance with its terms.


(f) Assignment; Assumption of Agreement.  No right, benefit or interest
hereunder shall be subject to assignment, encumbrance, charge, pledge,
hypothecation or setoff by the Executive in respect of any claim, debt,
obligation or similar process, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal personal representatives.  This Agreement shall be
binding upon and shall inure to the benefit of the Employer, its successors and
assigns. The Employer will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, operation of law or otherwise) to
all or substantially all of the business or assets of the Employer to assume
expressly and to agree to perform this Agreement in the same manner and to the
same extent that the Employer would be required to perform it if no such
succession or assignment had taken place.  The term “the Employer” as used
herein shall include any such successors and assigns.


(g) Amendment.  No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, modification, waiver or discharge is agreed
to in writing and signed by the parties hereto.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.


(h) Severability.  If any term or provision hereof is determined to be invalid
or unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.


(i) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (determined without regard to
the choice of law provisions thereof), and the parties consent to jurisdiction
in the United States District Court for the Southern District of New York.


(j) Entire Agreement.  This Agreement contains the entire agreement of the
Executive, the Employer and any predecessors or affiliates thereof with respect
to the subject matter hereof and all prior agreements, term sheets,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof are superseded hereby.


(k) Counterparts.  This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.
 

 
LIFETIME BRANDS, INC.
     
 
By:    /s/Jeffrey Siegel________________
 
Name: Jeffrey Siegel
 
Title: CEO and President
     
EXECUTIVE
 
 
          /s/ Ronald Shiftan                            
            Ronald Shiftan 




 
 

--------------------------------------------------------------------------------

 

 